Exhibit 10.2






November 6, 2017






Sandra Garbiso
10654 Ouray Court
Commerce City, CO 80022


Re: Promotion to Vice President and Chief Accounting Officer


Dear Sandra:


It is our pleasure to confirm the details of your promotion to Vice President
and Chief Accounting Officer with Bonanza Creek Energy, Inc. reporting to Scott
Fenoglio, Senior Vice President, Finance & Planning. Your promotion will be
effective Friday, November 3, 2017.


Your compensation will increase to an annual salary of $225,000 paid on an
exempt salaried bi-weekly basis subject to all regular withholdings and
deductions, and that increase will be applied retroactively back to August 1,
2017, the date of the Company’s reduction in force.


This new opportunity will also provide you an increase in the Company’s Short
Term Incentive Program (the “STIP”) administered at the discretion of the
Compensation Committee of the Board of Directors of the Company. Your “target”
cash bonus opportunity under the STIP will increase to 50% of your salary
effective on August 1, 2017. You will be eligible for a pro-rata payment for
this new STIP level for the remainder year of participation. Bonuses under the
STIP for each year, if any, will typically be paid in March of the following
year around the time the Company’s audited financials are completed.


If you have any questions or need additional information, please feel free to
contact me at any time. I look forward to working with you in this new role.




                                                                       
     Sincerely,






                                                                   /s/ Seth
Bullock
                                                                     Seth
Bullock
Interim Chief Executive Officer


Acknowledged and Agreed:


                                                      


/s/ Sandra Garbiso
Sandra
Garbiso                                                                                              







